NO. 07-00-0588-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  JUNE 12, 2002
                         ______________________________

                         ALLEN CATTERSON, MD. AND
                    KELSEY-SEYBOLD CLINIC MEDICAL GROUP

                                                       Appellant

                                            v.

                      PATTY MARTIN, INDIVIDUALLY AND
                BEHALF OF THE ESTATES OF DONALD F. MARTIN,
                AND AS NEXT FRIEND OF APRIL NICOLE MARTIN,
                              A MINOR CHILD

                                               Appellee
                       _________________________________

              FROM THE 152ND DISTRICT COURT OF HARRIS COUNTY;

                NO. 1994-10440; HON. HARVEY BROWN, PRESIDING
                       _______________________________

Before BOYD, C.J., QUINN and JOHNSON, J.J.

       Pending is the joint motion to “vacate the trial court’s judgment and dismiss the

appeal.” Both parties represent that they no longer desire to appeal given that they “have

entered into a confidential agreement resolving this matter.” Accordingly, the motion is

granted and the appeal is dismissed pursuant to Texas Rule of Appellate Procedure

42.1(a)(2).
      Having dismissed the appeal at the personal request of the parties, no motion for

rehearing will be entertained, and the mandate will issue forthwith.




                                                              Per Curiam


Do not publish.




                                            2